 

Contract for Electronic System Development

 

Project: Development of CBM System for HIEMS-DF Engine

Price: 234,000,000 WON

Period: March 1st 2017 ~ January 31st 2019 (23 Months)

Payment Terms

 

Deposit  When Contracted  ₩66,000,000    28% First Middle Payment  2017
September  ₩75,000,000    32% 2nd Middle Payment  2018 April  ₩69,750,000    30%
Rest  2019 January  ₩23,250,000    10%

 

Installation Location: Hyundai Heavy Industries

 

Hyundai Heavy Industries Co., Ltd. (“The Customer”) and e-MARINE Inc. (“The
Provider”) agree to execute all matters written in the Contract and each party
keeps a signed copy.

 

March 29th 2017

 

The Customer

 

Hyundai Heavy Industries Co., Ltd.

1000, Bangeojinsunhwando-ro, Dong-gu, Ulsan, Republic of Korea

 

The Provider

 

e-MARINE Inc.

15-14, Samsan-ro 308beon-gil, Nam-gu, Ulsan, Republic of Korea

 

 

 

 

[ex10-7_001.jpg] 





 

 

 

